                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:20-CV-589-BR

  TAMER ESCANDER,                                       )
                                                        )
                                 Plaintiff,             )
                                                        )
          v.                                            )
                                                        )                   ORDER
  RYAN MCCARTHY,                                        )
                                                        )
                                                        )
                                 Defendant.             )


       This matter is before the court on plaintiff’s motion to strike certain exhibits defendant

filed in support of his renewed motion to dismiss. (DE # 30.) Defendant filed a response in

opposition, (DE # 31), to which plaintiff filed a reply, (DE # 32).

       In December 2019, plaintiff filed this action in the District Court for the District of

Columbia alleging claims of employment discrimination and retaliation. (Compl., DE # 1, ¶¶

55-60.) In response, defendant moved to dismiss the complaint pursuant to Federal Rules of

Civil Procedure 12(b)(3) and 12(b)(6) or, alternatively, to transfer the case to this court pursuant

to 28 U.S.C. § 1406(a). (DE # 5.) The court granted the motion in part, transferring the case to

this court. (9/16/20 Order, DE # 13.) Two months later, this court received the case and,

because briefing was not complete, denied without prejudice defendant’s motion to dismiss.

(11/9/20 Order, DE # 17.)

       In December 2020, defendant renewed his motion to dismiss pursuant to Rule 12(b)(6),

(DE # 23), and filed three exhibits in support thereof, (DE # 25), which came from investigative

materials assembled in response to plaintiff’s equal employment opportunity (“EEO”) complaint.

After the court stayed briefing on the motion to dismiss, (2/17/21 Text Order), plaintiff filed the


          Case 5:20-cv-00589-BR Document 33 Filed 04/07/21 Page 1 of 4
instant motion to strike. Plaintiff contends the court should strike defendant’s Exhibits 1 (a

transcript of testimony) and 3 (a sworn declaration) in their entirety and page 4 of Exhibit 2 (an

unsworn witness statement) because the court cannot consider those documents in conjunction

with a motion to dismiss under Rule 12(b)(6). (Mot., DE # 30, at 1.) Should the court agree,

plaintiff requests that the court deny defendant’s motion to dismiss without prejudice to his

refiling the motion without argument regarding the subject exhibits. (Id. at 2.) Defendant

counters that plaintiff’s motion to strike is procedurally improper because under Rule 12(f), “a

motion to strike is not the proper vehicle” to challenge a motion to dismiss. (Resp., DE # 31, at

4.) He contends plaintiff can raise arguments about the court’s consideration of the exhibits in

response to the motion to dismiss. (Id. at 6.)

       At the outset, the court agrees with defendant that Rule 12(f) does not apply under the

circumstances. See Agbara v. Prince George’s Cnty. Pub. Schs., No. TJS-20-0306, 2020 WL

7425298, at *11 (D. Md. Dec. 18, 2020) (“By its plain language, Rule 12(f) only applies to

pleadings . . . .”). However, plaintiff does not explicitly rely on Rule 12(f). The court deems

plaintiff’s motion as one for the court to disregard the subject exhibits when considering

defendant’s motion to dismiss.

               Without converting a motion to dismiss into a motion for summary
       judgment, a court may consider documents attached to the complaint pursuant to
       Rule 10(c), which states, in pertinent part, “A copy of a written instrument that is
       an exhibit to a pleading is a part of the pleading for all purposes.” Philips v. Pitt
       Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Additionally, the court may
       consider documents extrinsic to the complaint if they are “integral to and explicitly
       relied on in the complaint” and if there is no dispute as to their authenticity. See
       Robinson v. Am. Honda Motor Co., 551 F.3d 218, 222-23 (4th Cir. 2009)
       (analyzing extrinsic evidence presented by both parties in the context of a motion
       to dismiss using the same standard); see also Branin v. TMC Enterprises, LLC, 832
       F. Supp. 2d 646, 649 (W.D. Va. 2011); Fisher v. Maryland Dep’t of Pub. Safety &
       Corr. Servs., No. JFM–10–CV–0206, 2010 WL 2732334, at *2 n.2 (D. Md. July 8,

                                                 2




          Case 5:20-cv-00589-BR Document 33 Filed 04/07/21 Page 2 of 4
       2010) (noting that “[t]he same standard applies to documents attached to a
       plaintiff’s response in opposition” (citing Robinson, 551 F.3d at 222-23)). This
       does not mean that all documents merely referenced in a complaint can
       automatically be considered in the context of a motion to dismiss:
               [R]ather, ... the referenced document [must] be central or integral to
               the claim in the sense that its very existence, and not the mere
               information it contains, gives rise to the legal rights asserted. The
               cases illustrate this requirement. Thus, where a complaint in a fraud
               action references a document containing the alleged material
               misrepresentations, the referenced document may be considered part
               of the complaint. Similarly, a newspaper article reporting allegedly
               fraudulent statements by a corporate officer may be considered part
               of the complaint in a securities fraud action, and an allegedly
               libelous magazine article referred to in a complaint may be
               considered part of the complaint in a libel action based on that
               article.
       Walker v. S.W.I.F.T. SCRL, 517 F.Supp.2d 801, 806 (E.D.Va.2007) (footnotes
       omitted).

Tinsley v. OneWest Bank, FSB, 4 F. Supp. 3d 805, 819 (S.D.W. Va. 2014) (alterations in

original); see also Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (“[W]e

may consider a document submitted by the movant that was not attached to or expressly

incorporated in a complaint, so long as the document was integral to the complaint and there is

no dispute about the document’s authenticity.” (citations omitted)).

       Plaintiff did not attach any documents to his complaint nor expressly incorporate any by

reference. Plaintiff refers to the EEO “Investigative File” in the following allegations:

       49. The Investigative File was compiled and submitted to the Fort Bragg EEO
       office on 2 May 2017. The Fort Bragg EEO office released it to Escander on 23
       May 2017.
       50. The Investigative File included a sworn declaration from the investigator as to
       the accuracy of the file. This declaration was dated 28 September 2017, even though
       the file was completed on 2 May 2017.

(Compl., DE # 1.) These two references do not make everything in the EEO file, including

those exhibits defendant filed in support of the motion to dismiss, integral to his complaint.


                                                 3




          Case 5:20-cv-00589-BR Document 33 Filed 04/07/21 Page 3 of 4
Plaintiff’s claims do not rise or fall on the statements contained in defendant’s exhibits. As

such, the court concludes it is inappropriate to consider the exhibits when ruling on defendant’s

motion to dismiss. See Goines, 822 F.3d at 166 (“Although the complaint included a few quotes

from and references to the Incident Report, [the plaintiff’s] claims do not turn on, nor are they

otherwise based on, statements contained in the Incident Report. Under these circumstances, the

Incident Report arguably is not integral to the complaint and therefore should not have been

considered by the district court.” (citations omitted)).

       Although the court will not strike the subject exhibits from the record, to the extent

plaintiff requests that the court not consider those exhibits in ruling on defendant’s motion to

dismiss, plaintiff’s motion is ALLOWED. The court declines to require defendant to refile his

motion. Plaintiff shall file his response to defendant’s motion to dismiss within 21 days from

the date this order is filed. Defendant may file a reply in accordance with the Local Rules.

       This 7 April 2021.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                                  4




           Case 5:20-cv-00589-BR Document 33 Filed 04/07/21 Page 4 of 4
